DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on 11/21/2018.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 04/13/2020, 09/30/202 and 12/28/2021 have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10,886,054. Although the claims at issue are not identical, they are not patentably distinct from each other because, all the claimed limitations recited in the present application are transparently found in the US Patent 10,886,054 with obvious wording variations. Take an example of comparing claims (1 and 2) of pending application and claim (1) of US Patent 10,886,054:
Pending Application (16/197,784)
US Patent 10,886,054
1. A high-voltage transformer, comprising: 
a magnetic core; 
at least a secondary coil unit, comprising at least one secondary winding; and 
at least a primary coil unit, comprising at least one primary winding and an insulating portion, the a shielding layer being formed on a surface of the insulating portion, and the shielding layer being used for connecting a safety ground, 
an electrical conductivity of the shielding layer is not more than 5000 S/m.

a magnetic core; 
at least a secondary coil unit, comprising at least one secondary winding; and 
at least a primary coil unit, comprising at least one primary winding and an insulating portion, the a shielding layer being formed on a surface of the insulating portion, and the shielding layer being used for connecting a safety ground,
wherein the shielding layer covers more than 90% of the surface of the insulating portion,
wherein the shielding layer is a copper foil, an aluminium foil, a zinc layer, a silver lacquer layer, or a silver-copper alloy lacquer layer.


The claims of the application (16/197,784) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 10,886,054. Specifically, application 16/197,784 discloses a “a shielding layer being formed on a surface of the insulating portion, and the shielding layer being used for connecting a safety ground, an electrical conductivity of the shielding layer is not more than 5000 S/m” whereas US Patent 10,886,054 claims include “wherein the shielding layer covers more than 90% of the surface of the insulating portion, wherein the shielding layer is a copper foil, an aluminium foil, a zinc layer, a silver lacquer layer, or a silver-copper alloy lacquer layer”.  The aforementioned omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the same purpose and provide the same results. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 10,886,054’s shield layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MALCOLM BARNES/
Examiner, Art Unit 2837
2/12/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837